March 1, 2012 Dreyfus Dynamic Alternatives Fund, Inc. Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Preferred Money Market Funds -Dreyfus Institutional Preferred Money Market Fund -Dreyfus Institutional Preferred Plus Money Market Fund Dreyfus Institutional Reserves Funds -Dreyfus Institutional Reserves Money Fund -Dreyfus Institutional Reserves Treasury Fund -Dreyfus Institutional Reserves Treasury Prime Fund Dreyfus Investment Grade Funds, Inc. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Short Term Income Fund Dreyfus Lifetime Portfolios, Inc. Growth and Income Portfolio Dreyfus Liquid Assets, Inc. Dreyfus Opportunity Funds Dreyfus Natural Resources Fund Dreyfus Global Sustainability Fund Dreyfus Premier Short-Intermediate Municipal Bond Fund -Dreyfus Short-Intermediate Municipal Bond Fund Dreyfus Worldwide Dollar Money Market Fund, Inc. The Dreyfus Fund Incorporated The Dreyfus Third Century Fund, Inc. The Statement of Additional Information for the funds listed above, dated May 1, 2011, as revised and amended August 1, 2011, September 1, 2011, October 1, 2011, December 1, 2011, February 1, 2012 and March 1, 2012, is effective only with respect to these funds, notwithstanding information appearing therein that relates to other funds, which information is of no effect. Information on such other funds may be obtained by calling your financial adviser, or writing to a fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visiting www.dreyfus.com or calling 1-800-DREYFUS (1-516-794-5452 outside the U.S.).
